Citation Nr: 1332236	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating greater than 10 percent prior to March 20, 2012, and greater than 40 percent from that date for right lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty for training from October 1990 to March 1991 and active duty from March 1998 to December 1999.  

This appeal come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  When this case was most recently before the Board in June 2013, it was remanded for additional action by the originating agency.  

This is a paperless appeal in which the record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management Benefits System.


REMAND

In the June 2013 remand, the Board directed the RO or the Appeals Management Center (AMC) to readjudicate the issue on appeal with consideration of VA treatment records dated from May 2009 forward.  This was not done:  the September 2013 supplemental statement of the case shows that the AMC only considered VA treatment records dated from September 28, 2012, to January 3, 2013, in its readjudication of the claim.  Originating agency compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's remand directive. 

Accordingly, the case is remanded to the RO or the AMC for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any more recent VA records pertinent to the Veteran's claim.

2.  It should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should review the record and re-adjudicate the claim with consideration of any evidence associated with the Veteran's electronic claims file, which has not previously been considered, by the RO or the AMC, notably the VA treatment records dated from May 2009 to January 2012 and from January 2013.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

